26 U.S. 238 (____)
1 Pet. 238
CHRISTIAN BREITHAUPT, AND HENRY SHULTZ, DEFENDANTS BELOW,
vs.
THE BANK OF THE STATE OF GEORGIA, AND OTHERS.
Supreme Court of United States.

*239 Mr. Berrien, and Mr. Wilde, for the defendant.
By the Court.  This is not a case within the jurisdiction of the Courts of the United States. The record does not show, that the defendants were citizens of Georgia, nor are there any distinct allegations or averments, that the same was the fact, as to the stockholders in the bank.
This cause came on, &c., on consideration whereof, This Court is of opinion, that as the bill does not aver that the corporators of the Bank of the State of Georgia, which bank is defendant in the suit, are citizens of the state of Georgia, the Circuit Court has no jurisdiction of the cause, and can grant no relief. It is therefore ordered to be certified to the Circuit Court, as the opinion of this Court, that, in the present state of the pleadings, it not appearing that the defendants are citizens of the state of Georgia, the complainants are not entitled to relief in that Court.